Per Curiam.

Plaintiff is a foreign corporation organized under the laws of Indiana without authority to do business within the State of New York; both defendants are nonresidents of the State of New York and residents of Indianapolis, Indiana; the contract sued upon was made, was to be performed and allegedly was breached by defendants in Indiana. On all the facts disclosed, we think the interests of justice, the convenience of the court and the parties will be better served if this action is prosecuted and disposed of in the jurisdiction of the parties and the cause. These are sufficient reasons for the exercise of this court’s discretion under the doctrine of forum non conveniens to refuse to entertain the action. Freedom of commerce, which is to be encouraged, and New York as a commercial center would be ill served if property attracted here from all over the world is to be at the risk of attachment and its owners subjected to the jurisdiction of our courts in all sorts of actions by nonresident plaintiffs against nonresident defendants when the State and the property have no nexus with the plaintiff or Ms cause of action (see Gulf Oil Corp. v. Gilbert, 330 U. S. 501, 508, 509).
In Bata v. Bata (304 N. Y. 51, 55-57), the Court of Appeals merely held that as a matter of law the Appellate Division did not err in affirming an order of Special Term denying defendant’s motion to dismiss on the ground of forum non conveniens; the court pointed out that one of the Bata corporations was incorporated in New York and had an office here; that there were pending in New York courts two other litigations between the parties, one of which had been tried and reviewed by the Appellate Division; that in the very nature of the state of facts involved therein “ with the assets scattered all over the world, there is no one ‘ appropriate ’ forum, and that the difficulties and inconveniences listed by defendant would be found, in greater or less number, in any suit brought anywhere to determine these issues.” But the Court of Appeals also (p. 56) expressly held: ‘ ‘ However, it is now clear that the courts have power, in contract and other kinds of property litigation between nonresidents, to decline, as well as to accept, jurisdiction. ’ ’
Accordingly, the order denying defendants’ motion to vacate the warrant of attachment should be reversed and the motion granted, with costs and disbursements to defendants-appellants. Settle order.